internal_revenue_service number release date uilc date cc psi 1-cor-129398-00 we are responding to your correspondence requesting relief in order to establish as the effective year for your s_corporation_election it appears your business was classified as a partnership for and but no tax returns have been filed your business was designated as a corporation beginning with the tax_year based on the filing_date of form_8832 although we are unable to respond to your request as submitted this letter provides useful information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections under sec_1362 of the internal_revenue_code generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office you must also seek concurrent late entity election relief under sec_301_9100-3 of the procedure and administration regulations because your form_8832 was filed late both issues can be handled under one private_letter_ruling request the procedures for requesting a private_letter_ruling are set out in revproc_2001_1 copy enclosed in addition revproc_2001_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc p a p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1
